Citation Nr: 0514337	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  95-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for status post removal of benign schwannoma with residual 
radiculopathy, lumbar spine.

2.  Entitlement to an effective date earlier than September 
23, 2002, for the grant of service connection and assignment 
of a 40 percent rating for post-operative residuals of 
removal of L-5 schwannoma with scarring, L5-S1 insufficiency 
and atrophy of iliocostal.

3.  Entitlement to an effective date earlier than September 
23, 2002, for the grant of secondary service connection and 
assignment of a 40 percent rating for sensory loss of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Neal A. Connors, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This appeal to the the Board of Veterans' Appeals (Board) 
arises from a December 1992 rating decision in which the RO 
granted service connection and assigned a 20 percent rating 
for status post removal of benign schwannoma with residual 
radiculopathy, lumbar spine, effective September 29, 1992.  
The veteran filed a notice of disagreement (NOD) with initial  
rating assigned in February 1993 and the RO issued a 
statement of the case (SOC) in March 1993.  The veteran's 
substantive appeal was filed in April 1993.

In April 1993, the testified during a hearing before RO 
personnel; a transcript of that hearing is of record.

In June 1997, the Board remanded the claim for a higher 
initial rating to the RO for further development and 
consideration. After considering additional evidence obtained 
as a result of the Board's remand, in July 1998, the RO 
increased the rating for the low back disability from 20 to 
40 percent, effective June 13, 1997.  The RO also assigned a 
separate noncompensable rating for a residual scar from the 
low back surgery, effective June 13, 1997.

In an October 1999 decision, the Board recharacterized the 
issue on appeal consistent with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing original claims from 
claim for higher ratings for already service-connected 
disability), and determined that the criteria for an initial 
40 percent evaluation for the low back disability and an 
initial 10 percent evaluation for the surgical scar were met 
from September 29, 1992, the day after separation from 
service.  The veteran timely appealed the assigned ratings to 
the United States Court of Appeals for Veterans Claims 
(Court).

In an August 2000 Order, the Court granted a joint motion of 
the parties, vacating the Board's decision to the extent that 
the decision denied a rating in excess of 40 percent for the 
service-connected low back disability, and dismissed the 
appeal with respect to the remaining issue (presumably, the 
separate compensable rating for the surgical scar).

In May 2001, the Board remanded the current issue on appeal 
to the RO for further development.  In January 2002, after 
considering additional evidence obtained as a result of the 
Board's remand, the RO awarded an initial 60 percent rating 
for the veteran's low back disability,  effective September 
29, 1992.

In February 2003, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, a few months later, in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
invalidated the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO).  Hence, in July 2003, the Board remanded 
this matter to the RO for completion of the actions 
requested, and consideration of the claim in light of the 
additional evidence received.  After consideration of the 
newly received evidence, the RO continued the denial of the 
claim for a higher initial rating for status post removal of 
benign schwannoma with residual radiculopathy, lumbar spine,, 
as reflected in a December 2004 rating decision.  At that 
time, however, the RO granted secondary service connection 
and assigned a separate rating, each, post-operative 
residuals of removal of L-5 schwannoma with scarring, L5-S1 
insufficiency and atrophy of iliocostal and iliospinal 
muscles, and, on a secondary basis, for residual motor and 
sensory loss of the left lower extremity,  effective 
September 23, 2002.  

The Board's decision on the claim for a higher initial rating 
for status post removal of benign schwannoma with residual 
radiculopathy, lumbar spine, is set forth below.  The two 
additional claims listed on the title page (for which the 
veteran has completed the first of two actions needed to 
place this issue in appellate status) is addressed in the 
remand following the order; those matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
February 2005 letter, the veteran's attorney appears to 
suggest that the RO miscalculated the combined rating of the 
veteran's service-connected disabilities in the December.  
This statement is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 60 
percent for status post removal of benign schwannoma with 
residual radiculopathy, lumbar spinehas been accomplished. 

2.  Since the September 29, 1992, the effective date of the 
grant of service connection, the veteran's status post 
removal of benign schwannoma with residual radiculopathy of 
the lumbar spine has been manifested by limitation of motion, 
pain, numbness, decreased sensation, and radiculopathy; there 
is no evidence of (or of disability comparable to) 
unfavorable ankylosis of the  spine




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for status post removal of benign schwannoma with 
residual radiculopathy, lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45 (2002-2004); 
38 C.F.R. §  4.71a, Diagnostic Codes 5286, 5293 (as in effect 
prior to September 26, 2003); General Rating Formula for 
Diseases and Injuries of the Spine (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a higher 
initial rating for status post removal of benign schwannoma 
with residual radiculopathy, lumbar spine has been 
accomplished.  

Through the March 1993 SOC, SSOCs in December 1997, August 
1998, September 2002, and December 2004, and the RO's letters 
of July 1997, June 2001, December 2001, January 2003, and 
February 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded opportunities to present such 
information and evidence. 

The Board also finds that the notice letters of June 2001, 
December 2001, and February 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
informed him that he could submit statements from individuals 
who had knowledge of his disability.  The letters also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence, but that he was also 
ultimately responsible to furnish private medical records.  
The veteran was also advised to submit evidence in his 
possession that supports his claim that was not previously 
submitted.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the March 1993 SOC; December 
1997, September 2002, and December 2004 SSOCs; and letter of 
January 2003 explaining what was needed to substantiate the 
veteran's claim and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of June 2001, December 2001, and December 2004.  To 
the extent possible, medical records identified by the 
veteran have been obtained.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the matter currently under consideration.  VA Medical 
Center (VAMC) medical records, dated from 1992 to 2003, have 
been associated with the claims file.  The veteran has 
undergone numerous VA examinations from 1993 to 2004, the 
reports of which are of record.  Moreover, the transcript of 
his April 1993 RO hearing is of record.  .  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a higher initial rating for 
status post removal of benign schwannoma with residual 
radiculopathy, lumbar spine.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

A hearing transcript dated in April 1993 notes the veteran's 
complaints of continual back pain and pain that radiated down 
the left leg.  

VA Medical Center (VAMC) treatment records dated from 1992 to 
2003 also note these complaints as well as progressively 
increasing pain, muscle spasms in the low back and left leg, 
numbness from the low back to the left foot, weakness, and 
decreased sensation.

The veteran has undergone several VA examinations and his 
complaints have been consistent with symptoms reported in 
VAMC records and his hearing transcript.

The VA examination in November 1992 included findings of 
forward flexion to 70 degrees and backward bending to 30 
degrees; both motions caused discomfort.  Rotation was to 35 
degrees, bilaterally, and rotation was to 35 degrees to the 
right and 30 degrees to the left.  The ankle jerk was 
diminished on the left and decreased dorsiflexion of the 
left, big toe.  

Findings from a February 1998 VA examination indicate the 
veteran's lumbar spine demonstrated 90 degrees of flexion, 
backward extension to 20 degrees, lateral bending to 28 
degrees, and lateral flexion to 25 degrees.  There was 
decreased sensation along the posterior and lateral aspects 
of the left leg.

Additional VA examinations were conducted in September 2001.  
Detailed, narrative summaries of the veteran's medical 
history as it pertains to his low back disability were 
provided.  Neurological examination of the low back and 
lower, left extremity revealed some atrophy and slight muscle 
weakness.  Range of motion of the lumbar spine demonstrated 
flexion to 63 degrees, however, there was no extension at 
all.  He was able to tilt between 25 and 30 degrees and 
rotate between 35 and 40 degrees, bilaterally.  The veteran's 
symptoms did not seem subject to flare-ups, although they 
were aggravated by maintaining an erect spinal position and 
walking.  

During the orthopedic examination, the veteran reported that 
walking was limited to 25 to 50 yards, which indicated to the 
examiner a lack of endurance and fatigability.  The symptoms 
reportedly increased in cold weather.  There was no 
indication from the history that the current range of motion 
of the back or functional activity was further impaired by 
flare-ups.  Using a goniometer, range of motion of the lumbar 
spine was 50 degrees of forward flexion, 5 degrees of 
extension, 20 degrees of right lateral bending, and 10 
degrees of left lateral bending.  Complaints of pain were 
expressed during all motions.  The examiner indicated that 
normal range of motion for a man of the veteran's age would 
be 90 degrees of flexion, 50 degrees of extension, and 40 
degrees of lateral bending.  The left ankle reflex was 
absent.  No muscle atrophy was found in the left leg, but 
some weakness was noted.  The veteran presented a history of 
falling when walking without the assistance of a cane, which 
suggested incoordination.  The physician also pointed out 
that the veteran did not have a spinal disk disorder, despite 
the disability rating code.

In June 2004, the veteran underwent an examination that 
encompassed both neurological and orthopedic components of 
the veteran's low back disability.  The veteran reported that 
medication continued to relieve symptoms.  Findings related 
to decreased sensation, weakness, and muscle atrophy, which 
were consistent with the previous examination.  Range of 
motion of the lumbar spine indicated zero degrees of 
extension, 60 degrees of flexion, tilting between 20 and 25 
degrees, and rotation between 35 and 40 degrees.  The 
physician noted that reference to intervertebral disc 
syndrome was inappropriate as there was intervertebral disc 
degenerative of the sort normally found with aging.  

At the outset, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
disabilities of the spine was revised.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the change and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. at 
9; DeSousa v. Gober, 10 Vet. App. at 467. See also VAOPGCPREC 
3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised criteria 
(see the December 2004 SSOC), and the veteran has been 
furnished with notice of the revised criteria (see the 
Board's letter of January 2003)), there is no due process bar 
to the Board also considering the former and revised 
criteria.

After careful consideration of the evidence in light of 
applicable criteria, the Board finds that the weight of the 
medical evidence establishes that the criteria for an initial 
rating greater than 60 percent for status post removal of 
benign schwannoma with residual radiculopathy, lumbar spine 
have not been met at any time since the September 29, 1992 
effective date of the grant of service connection.

The veteran is assigned an initial disability rating for 
status post removal of benign schwannoma with residual 
radiculopathy, lumbar spine of 60 percent.  Although VA 
physicians in September 2001 and December 2004 clearly stated 
that the veteran does not have intervertebral disc syndrome, 
the disability has been rated pursuant 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 26, 
2003).  Under this code, the maximum rating available is 60 
percent (which is the rating rating currently assigned to the 
veteran's disability).  Hence, for the period from the 
September 29, 1992 effective date of the grant of service 
connection to September 26, 2003), a higher schedular rating 
is assignable only if the disability meets the criteria for 
another diagnostic code pertaining to the spine that offers a 
higher rating.  Although the criteria for rating 
intervertebral disc syndrome underwent a change on September 
23, 2002 (see 67 Fed. Reg. 54345-54349 (August 22, 2002)), a 
60 percent rating continued to be the maximum rating 
available for orthopedic disability alone (although that 
change then authorized a separate rating for distinct 
neurological disability, for which service connection has 
been granted, but which is not now at issue) .  Hence, it is 
not necessary to discuss whether a higher rating is warranted 
under the revised version.

Prior to September 26, 2003, the only pertinent diagnostic 
code pursuant to which a rating greater than 60 percent was 
assignable was Diagnostic Code 5286.   [Parenthetically, the 
Board notes that while Diagnostic Code 5285 also provided for 
a higher rating, that diagnostic code was limited to 
residuals of a fractured vertebra, clearly not at issue 
here].  Under Diagnostic Code 5286, a 100 percent rating was 
assignable for complete bony fixation (ankylosis) of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Id.  The Board 
need not consider this code, however, since there is no 
evidence of unfavorable ankylosis in the veteran's lumbar 
spine.  .  While zero degrees of extension was found on two 
occasions, it was never diagnosed as ankylosis.  Moreover, 5 
degrees of extension, though slight, was demonstrated during 
one of the September 2001 examinations even though the other 
September 2001 examiner indicated there was zero degrees of 
extension.  Notably, the examiner that reported the slight 
extension used a measuring device specifically designed to 
record range of motion and, therefore, is presumed to be more 
reliable.  The examiner who found no extension on two 
occasions did not indicate that a goniometer was used.  

Pursuant to the revised criteria for rating disabilities of 
the spine (under a General Rating Formula for Diseases and 
Injuries of the Spine) that came into effect on September 26, 
2003, the only rating higher than the 60 percent assigned is 
100 percent, which is assignable for unfavorable ankylosis of 
the entire spine.  Under Note (1), evaluation of any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately under the appropriate Diagnostic Code.  
Under Note (5), for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.

As noted previously, zero degrees of extension was 
demonstrated in June 2004 but was not diagnosed as ankylosis.  
Even if such a diagnosis had been made, as indicated in Note 
5, this is considered favorable with regard to thoracolumbar 
spine; thus, unfavorable ankylosis of the entire spine has 
not been demonstrated.  As such, a 100 percent rating is not 
warranted.

The Board has considered whether application of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca would result in a higher rating under 
either the former or revised applicable criteria.  However, 
the Board finds  that the veteran's demonstrated limited 
motion, numbness, decreased sensation, pain, fatigability, 
and weakness provide no basis for a higher rating.  While 
these symptoms were noted subjectively and objectively, and 
may impact the veteran's activities, they have already been 
taken into consideration in assignment of the initial 60 
percent rating.  There simply is no indication whatsoever 
that the objective findings, coupled with the veteran's 
complaints, result, essentially, in disability comparable to 
unfavorable ankylosis-which, as indicated above, provides 
the only basis for assignment of a higher rating under the 
former or revised applicable criteria  Specifically, 
examiners have  indicated that increased symptoms did not 
appear to produce any change in the functionality of the 
spine.  Thus, considering the medical findings and the 
principles enunciated in DeLuca and sections 4.40 and 4.45 do 
not result in a determination that veteran's low back 
disability warrants a rating greater than 60 percent under 
either the former or revised applicable criteria.

In sum, the Board has considered the evidence in light of the 
criteria in effect prior to and subsequent to the September 
2002 and September 2003 regulation changes, but finds that, 
since September 29, 1992, the effective date of the grant of 
service connection for status post removal of benign 
schwannoma with residual radiculopathy, lumbar spine, the 
disability has not warranted a rating greater than 60 
percent.  As there is no basis for assignment of more than 
the initial 60 percent rating at any stage, there is no basis 
for a staged rating, pursuant to Fenderson, and the claim for 
a higher rating must be denied.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 60 percent for status post 
removal of benign schwannoma with residual radiculopathy of 
the lumbar spine is denied.


REMAND

As indicated above, in a December 2004, the RO awarded 
service connection and assigned initial 40 percent ratings, 
each, for post-operative residuals of removal of L-5 
schwannoma with scarring, L5-S1 insufficiency and atrophy of 
iliocostal and iliospinal muscles, and, on a secondary basis, 
for residual motor and sensory loss of the left lower 
extremity, effective September 23, 2002.  In February 2005, 
the RO received a letter from the veteran's attorney, which 
was forwarded to the Board in March 2005.  The letter 
acknowledged the award of service connection for two 
additional disabilities, but disagreed with the effective 
dates assigned.  The RO has not issued an SOC with respect to 
those claims, which is the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, these matters must be remanded to 
the RO for the issuance of an SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202. 

Accordingly, these matters are  hereby REMANDED to the RO, 
via the AMC, for the following action: 

The RO should furnish to the veteran and 
his representative an SOC on the issues 
of an effective date earlier than 
September 23, 2002 for the grant of 
service connection and assignment of 
separate 40 percent ratings, each, for 
post-operative residuals of removal of L-
5 schwannoma with scarring, L5-S1 
insufficiency and atrophy of iliocostal 
and iliospinal muscles, and (on a 
secondary basis) for residual motor and 
sensory loss of the left lower extremity.  
The veteran and his attorney are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  Thus, these issues should 
only be certified to the Board for 
appellate consideration if a timely 
substantive appeal is filed.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


